If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      March 24, 2022
               Plaintiff-Appellee,

v                                                                     No. 355479
                                                                      Grand Traverse Circuit Court
MILAN WAYCO BERRY,                                                    LC No. 20-013497-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and SHAPIRO and BOONSTRA, JJ.

PER CURIAM.

        A jury convicted defendant of one count of domestic violence (third offense), MCL
750.81(5), and two counts of resisting or obstructing a police officer, MCL 750.81d(1). The trial
court sentenced defendant as a second-offense habitual offender, MCL 769.10(1)(a), to serve
concurrent terms of 36 to 90 months’ imprisonment for domestic violence and 16 to 36 months’
imprisonment for each resisting or obstructing conviction. Defendant appeals by right, arguing
that he is entitled to resentencing on the basis of the trial court’s erroneous scoring of two offense
variables (OVs). We affirm.

                                        I. BACKGROUND

       On April 28, 2020, defendant and Christina Martz were at the home of Dale and Don
Heustis, drinking alcohol with the two brothers. At some point, defendant became angry with
Martz. Both Dale and Don then observed defendant slap Martz multiple times across her face.
Dale testified that, although his view was obstructed by defendant’s body, he saw defendant make
repeated slapping motions with his arm and heard smack sounds as defendant swung his arm
toward Martz. Don testified that he had a clear view of defendant slapping Martz on the cheek
bone. Dale went upstairs to call 911.

        Officer Justin Nowland and Sergeant Ryan Taylor responded to the scene. After speaking
with the witnesses, the officers advised defendant that he was under arrest for domestic assault.
The officers testified that they offered to handcuff defendant with his hands out front to
accommodate his gastrointestinal bag, but defendant reached into his pocket and turned away from
the officers. After defendant continued to disregard the officers’ commands, they grabbed his arms


                                                 -1-
and handcuffed him behind his back, with defendant slightly pulling his arms away from the
officers. Nowland testified that defendant would not walk and went “deadweight,” which required
the officers to drag defendant to the patrol car. At the patrol car, Nowland told defendant to face
the car so that he could conduct a pat-down search for contraband or weapons. Defendant
repeatedly tried to turn around and talk to Taylor, despite commands to face the vehicle. Nowland
testified that, in order to secure defendant, they had to pin his waist against the car so that he could
not turn around. After the search, defendant refused to get into the patrol vehicle and continued to
try to talk to Taylor. A different officer then brought his patrol car over, and Taylor testified that
they had to drag defendant over to that vehicle as well, but once there he entered the vehicle on his
own.

                                           II. ANALYSIS

                                               A. OV 3

       Defendant first argues that the trial court improperly scored five points for OV 3 because
there was no evidence that Martz suffered a physical injury.1

        OV 3 is scored for “physical injury to a victim.” MCL 777.33(1). The sentencing court
scores five points when a “[b]odily injury not requiring medical treatment occurred to a victim,”
MCL 777.33(1)(e), and zero points when “[n]o physical injury occurred to a victim,” MCL
777.33(1)(f). We have defined “bodily injury” in the context of OV 3 as “anything that the victim
would, under the circumstances, perceive as some unwanted physically damaging consequence.”
People v McDonald, 293 Mich App 292, 298; 811 NW2d 507 (2011).

       In this case, the trial court assessed five points for OV 3 when scoring the sentencing
guidelines for defendant’s domestic violence conviction. The evidence at trial showed that Martz
had no cuts or lacerations on her face, but had redness across her face, including on both of her
cheeks. Nowland took photos of Martz’s face at the scene, and testified that the redness on her
face “could be” consistent with alcohol consumption.

       Although evidence of a physical injury to Martz was limited, we are not left with a definite
and firm conviction that the trial court erred by finding that she suffered a bodily injury. By
convicting defendant of domestic violence, the jury necessarily determined beyond a reasonable
doubt that defendant assaulted, or assaulted and battered, Martz. See MCL 750.81(2). Given the



1
  Defendant preserved these sentencing challenges by filing a motion to remand in this Court. See
People v Sours, 315 Mich App 346, 348; 890 NW2d 401 (2016). The trial court’s factual findings
under the sentencing guidelines must be supported by a preponderance of the evidence, and we
review those findings for clear error. See People v Hardy, 494 Mich 430, 438; 835 NW2d 340
(2013). “Clear error exists when the reviewing court is left with a definite and firm conviction that
a mistake was made.” People v Brooks, 304 Mich App 318, 319-320; 848 NW2d 161 (2014)
(quotation marks and citation omitted). “Whether the facts, as found, are adequate to satisfy the
scoring conditions prescribed by statute, i.e., the application of the facts to the law, is a question
of statutory interpretation, which an appellate court reviews de novo.” Hardy, 494 Mich at 438.


                                                  -2-
trial testimony that defendant slapped Martz multiple times across the face, the trial court could
reasonably infer that the redness on her cheeks was a bodily injury caused by defendant’s assault.
At the very least, the redness was an “unwanted physically damaging consequence” of defendant’s
actions. McDonald, 293 Mich App at 298. The possibility of an alternative explanation—that the
redness was a result of alcohol consumption—does not establish that no bodily injury occurred.
Therefore, the trial court did not clearly err by assessing five points for OV 3.

                                              B. OV 13

        Defendant also argues that the trial court improperly assessed 25 points for OV 13 because
defendant’s three felony convictions stemming from this single incident do not constitute a pattern
of felonious criminal activity.

         OV 13 is scored for a “continuing pattern of criminal behavior.” MCL 777.43(1). A score
of 25 points is warranted when “[t]he offense was part of a pattern of felonious criminal activity
involving 3 of more crimes against a person.” MCL 777.43(1)(c). The trial court counts the
sentencing offense and any crimes that occurred within a five-year period of that offense,
“regardless of whether the offense resulted in a conviction.” MCL 777.43(2)(a). A single
felonious act that results in multiple convictions cannot constitute a pattern of criminal behavior.
People v Carll, 322 Mich App 690, 704; 915 NW2d 387 (2018). However, separate felonious acts
that arise out of a single criminal episode can constitute a pattern of criminal activity for purposes
of scoring OV 13. People v Gibbs, 299 Mich App 473, 487-488; 830 NW2d 821 (2013). See also
People v Harmon, 248 Mich App 522, 532; 640 NW2d 314 (2001).

        In this case, defendant was convicted of three felonies, one count of domestic violence and
two counts of resisting or obstructing a police officer, each of which is classified as a crime against
a person. See MCL 777.16d. Unlike in Carll, 322 Mich App at 705-706, where all of the
convictions stemmed from the single felonious act of reckless driving in which multiple people
were victimized, the evidence at trial established that defendant committed three separate felonious
acts. First, the domestic violence conviction clearly involved a separate act by defendant, i.e.,
slapping Martz multiple times across the face. Second, by finding defendant guilty of two counts
of resisting or obstructing, the jury necessarily determined that defendant resisted or obstructed
Nowland and Taylor.2 Further, there was sufficient evidence for the trial court to conclude that
the two resisting or obstructing convictions involved separate acts considering the officers’
testimony that defendant repeatedly failed to comply with their lawful commands.




2
 The trial court instructed the jury on the elements for resisting or obstructing, the first of which
was “that the defendant assaulted, resisted, obstructed, opposed, or endangered Officer Justin
Nowland and/or Sergeant Ryan Taylor.”


                                                 -3-
        In sum, because defendant’s three convictions involved three separate acts against Martz,
Nowland, and Taylor, respectively, the trial court did not clearly err by scoring 25 points for OV
13 for a pattern of criminal activity involving three or more crimes against a person.

       Affirmed.

                                                            /s/ Colleen A. O’Brien
                                                            /s/ Douglas B. Shapiro
                                                            /s/ Mark T. Boonstra




                                               -4-